Exhibit 10.2

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) is entered into by and among
UNITED AIRLINES, INC., a Delaware corporation (“Company”), UNITED CONTINENTAL
HOLDINGS, INC., a Delaware corporation and the parent of Company (“UCH”), and
JULIA HAYWOOD (“Employee”).

WHEREAS, UCH has adopted the United Continental Holdings, Inc. Executive Officer
Severance Plan (“Plan”) effective as of October 1, 2014;

WHEREAS, Employee is within the category of persons who are included as
participants in the Plan, which includes individuals who are classified as
employees of UCH or Company and who are elected or appointed to the position of
Executive Vice President of Company as of or following October 1, 2014; and

WHEREAS, Company and UCH are desirous of obtaining the separation of Employee
and the releases and other agreements of Employee contained in this Agreement,
and Employee is desirous of separating and receiving additional consideration
upon her separation beyond that provided for under the Plan;

NOW, THEREFORE, IT IS AGREED between Company, UCH and Employee as follows:

1. Separation Date. The terms of this Agreement are in addition to the
separation benefits provided under the Plan, and nothing herein shall affect any
of Employee’s, Company’s or UCH’s rights or obligations under the Plan, except
as expressly set forth herein. Each of Employee, Company and UCH agree that
Employee’s separation from employment with Company shall be treated as an
Involuntary Termination of Employee under the Plan, with the date of such
Involuntary Termination being February 28, 2017 (the “Separation Date” and also
the “Termination Date” pursuant to the Plan). Unless otherwise specified,
capitalized terms used herein but not defined shall have the meanings given to
them in the Plan.

2. Payments and Benefits. Subject to Section 5 of the Plan (which is
incorporated herein by reference):

(i) Pursuant to and in accordance with the terms of Section 3 of the Plan,
Company shall provide to Employee the separation benefits as set forth in
Sections 3(b) and 3(c) of the Plan, including (A) the Accrued Rights (which
includes payment for accrued but unused vacation days), (B) Continuation
Coverage for the 24-month Severance Period (subject to earlier termination in
accordance with the terms of the Plan if Employee receives similar benefits from
a subsequent employer), (C) the Termination Payment, and (D) outplacement
services.

 

1



--------------------------------------------------------------------------------

(ii) Company agrees to pay to Employee a one-time cash payment in the amount of
$1,333,333, subject to applicable tax withholding. Such amount shall be paid
within 60 days following the Separation Date, subject to receipt and
non-revocation of a signed copy of this Agreement. This payment is in addition
to the benefits set forth in the Plan and is in consideration of certain
forfeited compensation, the timing of Employee’s separation from Company, and
other good and valuable consideration as agreed between the parties. In
addition, Company agrees that the cash portion of Employee’s sign-on
compensation previously paid to Employee shall not be subject to the clawback
provisions relating to such sign-on compensation.

(iii) Company agrees that Employee will receive benefits under the United
Continental Holdings, Inc. Officer Travel Policy through February 28, 2019
consistent with Employee’s position on the Separation Date. Employee agrees that
no tax gross-up or space available travel will be provided. Employee
acknowledges and agrees that the foregoing continued benefits are an enhanced
separation benefit beyond the benefits otherwise available to Employee as of the
Separation Date pursuant to the terms of the Plan. In addition to the foregoing
continued benefits, Company agrees to provide Employee with lifetime United Club
and lifetime highest level frequent flyer membership (currently Global
Services).

(iv) Benefits that Employee receives as an officer of Company shall continue
through and terminate on the Separation Date, including access to the annual
executive physical, health club benefits, car rental privileges, and parking.
Company agrees that Employee shall be eligible for reimbursement for tax
preparation and financial service benefits incurred prior to the Separation Date
and tax preparation services incurred during 2017 that are related to Employee’s
fiscal year 2016 tax preparation, subject to the 2016 and 2017 benefit limits,
as applicable. In addition, for a period of 12 months following the Separation
Date, Company agrees that Employee shall be eligible for the home buyout and
home sale assistance benefits with respect to Employee’s home in the Chicago
area purchased by Employee in 2016, with such benefits provided in accordance
with Company’s 2010 officer relocation program, provided that the cap on loss
provisions shall not apply with respect to such sale. Any benefits received by
Employee under the foregoing programs must be reported by Employee to Company no
later than February 28 of the year following the year in which the benefits were
received and eligible amounts shall be reimbursed by the Company to Employee no
later than December 31, 2018.

(v) The Company shall pay Employee her 2016 Annual Incentive Program (“AIP”)
award if, as and when 2016 AIP awards are paid to other officers in accordance
with the terms of such awards and based on actual UCH 2016 performance. Employee
and Company agree that no individual modifier shall be applied with respect to
Employee’s 2016 AIP award. Such payment shall be made no later than March 15,
2017.

 

2



--------------------------------------------------------------------------------

(vi) Any of Employee’s then outstanding and unvested restricted stock units and
restricted stock awards, excluding any award that will vest on or prior to the
Separation Date, will terminate on the Separation Date.

(vii) The parties acknowledge and agree that the payments and benefits set forth
in Sections 2(ii), 2(iii) and 2(iv) hereof include enhancement of the payments
and benefits to which Employee is otherwise entitled upon an Involuntary
Termination based on her termination of employment on the Separation Date.

3. Nature of Agreement. The parties agree that this Agreement is not and shall
not be construed as an admission of any wrongdoing or liability on the part of
either party.

4. Future Cooperation. Employee agrees, upon reasonable notice at any time
during the five year period following the Separation Date, to furnish such
information and assistance, including but not limited to the provision of
informal information, testimony at deposition and/or at trial, to UCH, Company
and their affiliates as Company reasonably requests in writing in connection
with any potential or actual litigation in which it or any of its affiliates is,
or may become, a party and which relates to matters of which Employee has
knowledge as a result of Employee’s employment with Company. Company shall pay
Employee an amount per day of assistance equal to Employee’s base salary at
Company as of the Separation Date divided by 365, and shall reimburse Employee
for her reasonable expenses incurred in connection with rendering such
assistance. Any such payment shall made on a regular, periodic basis within 30
days after such services are rendered by Employee or such reimbursable amounts
are incurred by Employee; provided, however, that (a) before any such
reimbursement shall be made, Employee must submit appropriate evidence of her
reimbursable expenses; (b) in no event shall any payments made to Employee under
this paragraph be made later than the 15th day of the third month of the
calendar year following the applicable year during which Employee’s assistance
was provided; and (c) any reimbursements provided during one taxable year of
Employee may not affect the expenses eligible for reimbursement in any other
taxable year of Employee.

5. Restrictive Covenants. This Agreement shall have no effect on the restrictive
covenants set forth in Sections 8(a) (Confidentiality), 8(b) (Non-Solicitation
of Employees), 8(e) (Non-Solicitation of Business Partners, 8(f)
(Non-Interference), and 8(f) (Non-Disparagement) of Employee’s 2016 Restricted
Share Award Notice. Company hereby acknowledges and agrees that Section 8(d)
(Non-Competition) of the Restricted Share Award shall cease to apply to Employee
as of the Separation Date. Nothing in this Agreement or the Restricted Share
Award is intended, or shall be construed, (i) to limit the protection of any
applicable law or policy of UCH, Company or their affiliates that relates to the
protection of trade secrets or confidential or proprietary information or
(ii) to limit Employee’s ability to initiate communications directly with, or to
respond to any inquiry from, or provide testimony before, the Securities and
Exchange Commission, the Financial Industry Regulatory Authority, any other
self-regulatory organization or any other state or federal regulatory authority.

6. Acknowledgements. Employee acknowledges and agrees that, in the absence of
this Agreement, Employee would not be entitled to certain of the payments and
benefits provided

 

3



--------------------------------------------------------------------------------

for in this Agreement upon Employee’s separation from employment with Company on
the Separation Date. Employee represents and agrees that she has been (and is
hereby) advised to and had the opportunity to thoroughly discuss all aspects of
this Agreement with her private attorney, that she has carefully read and fully
understands all of the provisions of this Agreement, and that she is knowingly
and voluntarily entering into this Agreement.

7. General Release. In consideration of the benefits provided by Company to
Employee, including the enhanced separation benefits provided for in this
Agreement, Employee hereby releases and discharges UCH, Company, and each of
their subsidiaries and affiliates and their respective stockholders, officers,
directors, employees, representatives, agents and attorneys (collectively,
“Releasees”) from any and all claims or liabilities, known or unknown, of any
kind, including, without limitation, any and all claims and liabilities relating
to Employee’s employment by, or services rendered to or for, Company, UCH or any
of their subsidiaries or affiliates, or relating to the cessation of such
employment or under the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. Section 1981, the Workers Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the Rehabilitation
Act, the Occupational Safety and Health Act, the Employee Retirement Income
Security Act (“ERISA”), the Illinois Human Rights Act, the Illinois Wage Payment
and Collection Act, the Texas Commission on Human Rights Act, Section 1542 of
the California Civil Code, New Jersey’s Conscientious Employee Protection Act,
and any other statutory, tort, contract or common law cause of action, other
than claims or liabilities arising from a breach by UCH or Company of (a) its
obligations under this Agreement, (b) its post-employment obligations under the
Plan, (c) its obligations under its qualified retirement plans in which Employee
participates (the “Qualified Plans”), (d) its obligations under Employee’s
outstanding grants of stock options or restricted stock, under outstanding
awards under the long term incentive programs of UCH and Company (the “Incentive
Programs”), or under any other compensation plan or program of UCH or Company,
or (e) its obligations under existing agreements governing Employee’s flight
benefits relating to other airlines, if any. UCH and Company hereby release
Employee from any and all claims or liabilities, known or unknown, of any kind
in any way relating to or pertaining to Employee’s employment by, or services
rendered to or for, UCH, Company or any of their subsidiaries or affiliates,
other than claims arising from (x) Employee’s fraud or intentional malfeasance
or (y) a breach by Employee of this Agreement, the Plan, or Employee’s
obligations under the Qualified Plans, under Employee’s outstanding grants of
stock options or restricted stock, under outstanding awards under the Incentive
Programs, under any other compensation plan or program of UCH or Company, or
under existing agreements governing Employee’s flight benefits relating to other
airlines, if any. These releases are to be broadly construed in favor of the
released persons. The releases in this paragraph do not apply to any rights or
claims that may arise after the Effective Date (as defined in Section 10 below).
Each party agrees that this release is not and shall not be construed as an
admission of any wrongdoing or liability on the part of any such party.

8. Protected Rights. Notwithstanding the Section 7, Employee is not prohibited
from making or asserting (a) any claim or right under state workers’
compensation or unemployment laws, or (b) any claim or right which by law cannot
be waived, including rights to

 

4



--------------------------------------------------------------------------------

file a charge with an administrative agency or to participate in an agency
investigation, including but not limited to the right to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Employee waives, however, the right to recover
money if any federal, state or local government agency, including but not
limited to the EEOC, pursues a claim on Employee’s behalf or on behalf of a
class to which Employee may belong that arises out of or relates to Employee’s
employment or severance from employment.

9. Covenant Not to Sue. Employee further agrees that the amounts and covenants
contained herein are of greater value than anything to which Employee is already
entitled, and Employee affirms that she has not filed, has not caused to be
filed, is not presently a party to, and will not file, permit to be filed on her
behalf, or become a party to any claim, lawsuit, or arbitration relating to any
aspect of her employment or its termination, other than to enforce the
provisions of this Agreement or the Plan. Employee understands and agrees that,
except for any vested benefits she may have pursuant to ERISA, she will not be
entitled to any other compensation beyond that which UCH or Company has agreed
to provide herein or in the Plan. Employee understands that this covenant not to
sue is an affirmative promise by Employee not to sue any of the Releasees, which
is in addition to the general release of claims in Section 7 above. However,
nothing in this Agreement affects Employee’s right to challenge the validity of
this Agreement under the Age Discrimination in Employment Act. If Employee
breaches this Agreement by suing any of the Releasees in violation of this
covenant not to sue, Employee understands that (a) the Releasees will be
entitled to apply for and receive an injunction to restrain any violation of
this paragraph, and (b) Employee will be required to pay the Releasees’ legal
costs and expenses, including reasonable attorney fees, associated with
defending against the lawsuit and enforcing the terms of this Agreement.

10. Release Revocation Period and Effective Date.

(i) Release Revocation Period. Employee understands that Employee may consider
whether to agree to the terms contained herein for a period of twenty-one
(21) days after the date that Employee has received this Agreement. Based on
Employee’s receipt of this Agreement on February 9, 2017, Employee may execute
this Agreement on or before the 21st day after such date to acknowledge
Employee’s understanding of and agreement with the foregoing.

(ii) Effective Date. This Agreement will become effective, enforceable and
irrevocable on the eighth day after the date on which Employee signs it and
returns it to Company (the “Effective Date”). During the seven-day period prior
to the Effective Date, Employee may revoke Employee’s agreement to accept the
terms hereof by serving written notice to Company in accordance with Section
7(a) of the Plan of Employee’s intention to revoke.

11. Injunctive Relief. The parties acknowledge that, in the event of a breach of
this Agreement, damages would not provide an adequate remedy and that the
non-breaching party may seek specific performance of any provision contained
herein.

 

5



--------------------------------------------------------------------------------

12. Withholding of Taxes. Company may withhold all applicable taxes from
payments to be made hereunder.

13. Indemnification and Insurance. Employee shall continue to be indemnified for
actions taken while employed by Company to the same extent as other former
employees of Company at Employee’s job level under Company’s Corporate Charter
as in effect on the date hereof, and Employee shall continue to be covered by
Company’s directors and officers liability insurance policy as in effect from
time to time to the same extent as other former employees of Company at
Employee’s job level, each subject to the requirements of the General
Corporation Law of the State of Delaware.

14. Assignment; Binding Effect. This Agreement is assignable only by Company or
UCH (provided that no such assignment shall relieve Company or UCH of its
obligations under this Agreement to Employee), shall inure to the benefit of
Company’s or UCH’s assigns, successors, affiliates, and Releasees, and is
binding on the parties, their representatives, agents and assigns, and as to
Employee, her spouse, heirs, legatees, administrators, and personal
representatives, and shall inure to the benefit of Employee’s spouse, estate,
heirs, legatees, administrators, and personal representatives.

15. Effect of Agreement. Except as expressly provided herein, this Agreement
will not by implication or otherwise limit, impair, reduce, eliminate or
constitute a waiver of, or otherwise affect the rights and remedies of Company,
UCH, and Employee pursuant to the terms of the Plan and will not alter, modify,
amend or in any way affect any terms, conditions, obligations and covenants or
agreements contained in the Plan, all of which shall continue in full force and
effect in accordance with the terms of the Plan, except to the extent modified
herein. Any modification of this Agreement shall be effective only if it is in
writing and signed by the party to be charged.

16. Applicable Law. This Agreement shall be deemed to be made in the State of
Illinois. To the extent not preempted by ERISA or other Federal law, the
validity, interpretation, and performance of this Agreement in all respects
shall be governed by the laws of the State of Illinois without regard to its
principles of conflicts of law.

**********

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement, to be
effective on the Effective Date (as defined in Section 10 above).

 

Date of execution by Employee:

    EMPLOYEE February 9, 2017    

/s/ Julia Haywood

    Julia Haywood     UNITED CONTINENTAL HOLDINGS, INC.     By:  

/s/ Michael P. Bonds

      Michael P. Bonds, Executive Vice President       Human Resources and Labor
Relations     UNITED AIRLINES, INC.    

By:

 

/s/ Michael. P. Bonds

      Michael P. Bonds, Executive Vice President       Human Resources and Labor
Relations

 

7